Filed 11/12/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 204







Cassondra Ann Ayala, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140140







Appeal from the District Court of Ward County, North Central Judicial District, the Honorable Douglas L. Mattson, Judge.



AFFIRMED.



Per Curiam.



Thomas John Glass, 418 East Rosser Avenue, Suite 102, Bismarck, ND 58501, for petitioner and appellant; on brief.



Kelly Ann Dillon, Assistant State’s Attorney, Courthouse, P.O. Box 5005, Minot, ND 58702-5005, for respondent and appellee; on brief.

Ayala v. State

No. 20140140



Per Curiam.

[¶1]	Cassondra Ann Ayala appeals a district court order granting the State’s motion for summary dismissal of Ayala’s application for postconviction relief.  Ayala argues the district court erred because she was entitled to an evidentiary hearing to challenge her conviction.  The State argues dismissal was proper because Ayala failed to respond with competent admissible evidence after the State made a motion for summary dismissal.  We affirm under N.D.R.App.P. 35.1(a)(7).  
See
 
Ude v. State
, 2009 ND 71, ¶ 8, 764 N.W.2d 419 (explaining once petitioner is put on his proof, he must provide competent admissible evidence that raises an issue of material fact before he is entitled to an evidentiary hearing); 
Delvo v. State
, 2010 ND 78, ¶ 13, 782 N.W.2d 72 (affirming the district court’s summary dismissal of Delvo’s application for postconviction relief because, after the State moved for summary judgment and Delvo was put to her burden of proof, she did not supplement her application); 
Dunn v. State
, 2006 ND 26, ¶¶ 11-12, 709 N.W.2d 1 (affirming the district court’s summary dismissal of Dunn’s application for postconviction relief because, after the State moved for summary dismissal and Dunn was put to his burden of proof, he failed to appropriately respond).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner

Dale V. Sandstrom